 LAKELAND BUS LINES, INCORPORATED281of America, AFL-CIO,are labor organizations within the meaning of Section 2(5)of the Act.3.AnthonySchneider is an agent of Respondent District Council and each ofthe RespondentLocals withinthe meaning of Section 8(b) ofthe Act.4.By maintaining in effect an agreement with Davis-Fetch whichmakes unionmembership a condition of employment and requires payment of dues and assess-ments as a condition of employment,theRespondent has engaged in and isengaging in unfairlaborpracticeswithin the meaning of Section 8(b)(1)(A) and8(b)(2) ofthe Act.5.By causing or attempting to causeDavis-Fetchto discriminate against GlynN. Osgood and Frank E.DeBolt,Jr., inviolation of Section 8(a)(3) of the Act,theRespondents have engaged in and are engaging in unfair labor practiceswithin themeaning of Section 8(b)(2) ofthe Act.6.By the aforementioned acts, the Respondentshaverestrained and coercedthe employeesof Davis-Fetchin the exercise of their rights guaranteed by Section7 of the Act,and has thereby engaged in and is engaging in unfair labor practiceswithin the meaning of Section8(b)(1)(A) of the Act.7.The aforesaidunfair labor practices are unfair labor practices within themeaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]Lakeland Bus Lines,IncorporatedandRobert GibsonLakeland Bus Operators'AssociationandRobert Gibson.CasesNot. 22-CA-34 and 22-CB-23. December 3, 1958DECISION AND ORDEROn January 6, 1958, Trial Examiner Lloyd Buchanan issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in and were engaged in certain unfairlabor practices and recommending that they cease and desist there-from and take certain affirmative action, as set forth in the copy ofthe Intermediate Report attached hereto. Thereafter the GeneralCounsel filed exceptions to the Intermediate Report and a brief insupport thereof.' No exceptions were filed by either Respondent.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the In-termediate Report, the exceptions and brief, and the entire recordin the case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner to the extent consistent herewith.2THE REMEDYTo remedy the unfair labor practices, we shall adopt the TrialExaminer's recommendations except as modified herein. Having'The exceptions and brief,as discussed below, relate only to the adequacy of therecommendations of the Trial Examiner as a remedy for the unfair labor practices.'The Trial Examiner inadvertently omitted a recommendation that the RespondentCompanypreserve and make available payroll records.We have included this customaryprovision in our Order.122 NLRB No. 46. 282DECISIONS OF NATIONAL LABOR RELATIONS BOARDfound that the Respondents engaged in the unfair labor practicesset forth in the Intermediate Report, we shall order that they ceaseand desist therefrom and that they take certain affirmative actiondesigned to effectuate the policies of the Act.1.The General Counsel excepted to the Trial. Examiner's failureto recommend that the Respondent Company withdraw recognitionfrom the Respondent Association until the latter is certified by theBoard as the representative of the Company's employees, and to hisfailure to recommend that the Company and the Association ceasegiving effect to their agreement until the latter is certified by theBoard. As we find, like the Trial Examiner, that the Respondentsrespectively have violated Section 8(a) (1), (2) and (3) and Section8(b) (1) (A) and (2) of the Act by maintaining and enforcing acollective-bargaining agreement which contains unlawful union-se-curity provisions, and by discriminating against Gibson pursuantto such provisions, we find merit in the General Counsel's excep-tions.3 In accordance with the Board's established policy in suchcases, however, we shall provide that further recognition of theAssociation and performance of the agreement between the Companyand the Association shall be conditioned on demonstration by theAssociation of its exclusive majority representative status in a Board-conducted election rather than certification of the Association by theBoard.4 Nothing in our Order, however, shall be construed as requir-ing the Company to abandon or vary those wage, hour, seniority,or other lawful substantive features of the relationship between theCompany and its employees which may have been established pur-suant to such agreement.2.By the aforesaid unlawful union-security provisions of the con-tract, the Respondents have unlawfully coerced employees to jointhe Respondent Union in order to obtain employment thereby in-evitably coercing them into the paying of initiation fees, union dues,assessments, and other moneys. We find that it would not effectuatethe policies of the Act to permit the Respondents to retain such pay-ment of initiation fees, union dues, assessments, and other moneyswhich have been unlawfully exacted from employees of RespondentCompany as the price of their employment. Therefore, as part ofthe remedy we shall order the Respondents, jointly and severally, torefund to the employees of Respondent Company initiation fees,dues, assessments, and other moneys paid by them as the price oftheir employment although no exception in this respect was filed bythe General Counsel. We believe that these remedial provisions areappropriate and necessary in order to expunge the coercive effect of3 ImperialWireCompany, Inc.,118NLRB 775.4Bowman Transportation,Inc.,120 NLRB 1147. LAKELAND BUS LINES, INCORPORATED283the Respondents' unfair labor practices.` As the Trial Examinerfound the contract herein unlawful, we shall not exempt from reim-bursement the period between the date of the issuance of the Inter-mediate Report and the date of this Order. The Respondents' liabil-ity for reimbursement shall begin 6 months prior to the date of thefiling and service of the charge against each Respondent, and shallextend to all such moneys thereafter collected.ORDERUpon the basis of the entire record in the case, and pursuant toSection 10(c) of the National Labor Relations Act, as amended, theNational Labor Relations Board hereby orders that:1.The Respondent Company, Lakeland Bus Lines, Incorporated,Dover, New Jersey, its officers, agents,successors, and assigns,shall:a.Cease and desist from :(1)Encouraging membership in any labor organization by sus-pending any of its employees, by maintaining or enforcing the un-lawful clauses of any collective-bargaining agreement with any labororganization, or by discriminating in any other manner in regardto their hire or tenure of employment or any term or condition ofemployment, accept as authorized in Section 8(a) (3) of the Act.(2)Contributing support to Lakeland Bus Operators'Associa-tion, or any other labor organization, and from otherwise interferingwith the representation of its employees through a labor organiza-tion of their own choosing.(3)Recognizing Lakeland Bus Operators'Association, or anysuccessor thereto, as the representative of any of its employees forthe purpose of dealing with the Respondent Company with respectto rates of pay, wages,hours of employment, or other conditions ofemployment, unless and until the said labor organization shall havedemonstrated its exclusive majority representative status pursuantto a Board-conducted election among the Respondent Company'semployees.(4)Performing, enforcing, or givingeffect to itscollective-bar-gaining agreement of May 14, 1956,with Lakeland Bus Operators'Association, or entering into or enforcing any extension,renewal,modification,or supplement thereof, or any superseding collective-bargaining agreement with the said labor organization,unless anduntil the said labor organization shall have demonstrated its ex-clusive majority representative status pursuant to a Board-conductedelection among the Respondent Company's employees.B Los Angeles-Seattle Motor Express,Incorporated,121 NLRB 1629:BroderickWoodProducts Company,118 NLRB38;Brown-Olds Plumbing&Heating Corporation,115NLRB594;Coast Aluminum Company,120NLRB 1326;andHibbard Dowel Co.,113NLRB 28. 284DECISIONS OF NATIONAL LABOR RELATIONS BOARD(5) In any other manner interfering with, restraining, or coerc-ing employees in the exercise of the rights guaranteed in Section 7of the Act.b.Take the following affirmative action, which the Board findswill effectuate the policies of the Act.(1)Withdraw and withhold all recognition from Lakeland BusOperators' Association, as the representative of any of its employeesfor the purpose of dealing with the Respondent Company with re-spect to rates of pay, wages, hours of employment, or other condi-tions of employment, unless and until the said labor organizationshall have demonstrated its exclusive majority representative statuspursuant to a Board-conducted election among the Respondent Com-pany's employees.(2)Offer to Robert Gibson immediate and full reinstatement tohis former or substantially equivalent position, without prejudice tohis seniority or other rights and privileges, in the manner set forthin the section of the Intermediate Report entitled "The Remedy."(3)Jointly and severally with the Respondent Association,make the said Robert Gibson whole for any loss of pay he may havesuffered by reason of the discrimination against him, in the mannerset forth in the section of the Intermediate Report entitled "TheRemedy."(4)Jointly and severally with the Respondent Association reim-burse its employees for all initiation fees, dues, assessments, andother moneys illegally exacted as a condition of union membershipby said Association, liability therefor to begin 6 months prior to thedate of the filing and service of the charge against each Respondent,and to extend to all such moneys thereafter collected.(5)Post at its office in Dover, New Jersey, copies of the noticesattached hereto marked "Appendix A" and "Appendix B." 6 Copiesof said notices, to be furnished by the Regional Director for theTwenty-second Region, shall, after being duly signed by the respec-tive representatives, be posted by the Company immediately afterreceipt thereof, and be maintained by it for sixty (60) consecutivedays thereafter, in conspicuous places, including all places wherenotices to its employees are customarily posted. Reasonable stepsshall be taken by the Company to insure that said notices are notaltered, defaced, or covered by any other material.(6)Preserve and make available to the Board or its agents uponrequest, for examination and copying, all payroll records, social se-curity payment records, timecards, personnel records and reports,and all other records necessary to analyze the amounts of back paye In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." LAKELAND BUS LINES, INCORPORATED285due and the rights of employment under the terms of this Order.(7)Mail to the Regional Director for the Twenty-second Regionsigned copies of the notice attached hereto marked "Appendix A,"for posting by the Association. Copies of said notice, to be furnishedby said Regional Director, shall, after being duly signed by theCompany's representative, be forthwith returned to said RegionalDirector for such posting.(8)Notify the Regional Director for the Twenty-second Regionin writing, within ten (10) days from the date of this Decision andOrder, what steps have been taken to comply herewith.2.The Respondent Association, Lakeland Bus Operators' Asso-ciation, its officers, agents, successors, or assigns, shall :a.Cease and desist from :(1)Performing, enforcing, or giving effect to its collective-bar-gaining agreement of May 14, 1956, with the Respondent Company,or entering into or enforcing any extension, renewal, modification,or supplement thereof, or any superseding collective-bargainingagreement with the Respondent Company, unless and until the Re-spondent Association shall have demonstrated its exclusive majorityrepresentative status pursuant to a Board-conducted election amongthe Respondent Company's employees.(2)Demanding, requiring, instructing, or inducing the Respond-ent Company, its officers, agents, successors, or assigns, or any otheremployer to suspend employees because they are not members ingood standing in the Respondent Association, except in accordancewith Section 8(a) (3) of the Act.(3) In an other manner causing or attempting to cause the Re-spondent Company, its officers, agents, successors, or assigns or anyother employer to discriminate against any employee in violationof Section 8(a) (3) of the Act.(4) In any other manner restraining or coercing employees in theexercise of the rights guaranteed in Section 7 of the Act.b.Take the following affirmative action, which the Board findswill effectuate the policies of the Act:(1)Notify the Respondent Company, in writing, that it with-draws its objection to the employment of Robert Gibson by the Com-pany, and requests it to offer to him immediate and full reinstate-ment to his former or substantially equivalent position, withoutprejudice to his seniority and other rights and privileges.(2)Jointly and severally with the Respondent Company make thesaid Robert Gibson whole for any loss of pay he may have sufferedby reason of the discrimination against him, in the manner set forthin the section of the Intermediate Report entitled "The Remedy."(3)Jointly and severally with the Respondent Company reim-burse the emplovees of the Respondent Company for all initiation 286DECISIONS OF NATIONAL LABOR RELATIONS BOARDfees, dues, assessments, and other moneys illegally exacted as a con-dition of union membership by Respondent Association, liabilitytherefor to begin 6 months prior to the date of the filing and serviceof the charge against each Respondent and to extend to all suchmonies thereafter collected.(4)Post at its office in Dover, New Jersey, copies of the noticesattached hereto marked "Appendix A" and "Appendix B." 7 Copiesof said notices, to be furnished by the Regional Director for theTwenty-second Region, shall, after being duly signed by the respec-tive representatives, be posted by the Association immediately uponreceipt thereof, and be maintained by it for sixty (60) consecutivedays thereafter, in conspicuous places, including all places wherenotices to its members are customarily posted. Reasonable steps shallbe taken by the Association to insure that said notices are not altered,defaced, or covered by any other material.(5)Mail to the Regional Director for the Twenty-second Regionsigned copies of the notice attached hereto marked "Appendix B,"for posting by the Company. Copies of said notice, to be furnishedby said Regional Director, shall, after being duly signed by theAssociation's representative, be forthwith returned to said RegionalDirector for such posting.(6)Notify the Regional Director for the Twenty-second Regionin writing, within ten (10) days from the date of this Decision andOrder, what steps have been taken to comply herewith.7See footnote 6supra.APPENDIX ANOTICE TOALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the Labor Manage-ment Relations Act, we hereby notify our employees that :WE WILL NOT encourage membership in Lakeland Bus Opera-tors'Association, or any other labor organization, by suspend-ing any of our employees or discriminating against them in anyother manner in regard to hire or tenure of employment or anyterm or condition of employment, except as authorized in Sec-tion 8(a) (3) of the Act.AVE WILL NOT contribute support to Lakeland Bus Operators'Association, or any other labor organization, or otherwise inter-fere with the representation of our employees through a labororganization of their own choosing.WE WILL NOT recognize Lakeland Bus Operators' Associationor any successor thereto, as the representative of any of ouremployees for the purpose of negotiating with us with respect LAKELAND BUS LINES, INCORPORATED287to rates of pay, wages, hours of employment, or other conditionsof employment unless and until the said labor organization shallhave demonstrated its exclusive majority representative statuspursuant to a Board conducted election among the Company'semployees.IVE WILL NOT perform, enforce, or give effect to our collective-bargaining agreement of May 14, 1956, with Lakeland Bus Op-erators'Association, or enter into or enforce any extension, re-newal, modification, or supplement thereof, or any supersedingagreement with the said labor organization, unless and until thesaid labor organization shall have demonstrated its exclusivemajority representative status pursuant to a Board-conductedelection among the employees of this Company.WE WILL NOT in any other manner interfere with, restrain,or coerce our employees in the exercise of the rights guaranteedin Section 7 of the Act.WE WILL offer to Robert Gibson immediate and full reinstate-ment to his former or substantially equivalent position, withoutprejudice to his seniority and other rights and privileges, andjointly and severally with Lakeland Bus Operators' Association,make him whole for any loss of pay suffered as a result of thediscrimination against him.WE WILL jointly and severally with Lakeland Bus Operators'Association, reimburse our employees for all initiation fees,dues, assessments, and other moneys illegally exacted as a condi-tion of union membership by said Association.LAKELAND Bus LINES, INCORPORATED,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.APPENDIX BNOTICE TO ALL MEMBERS OF LAKELAND Bus OPERATORS' ASSOCIATIONAND TO ALL EMPLOYEES OF LAKELAND BUS LINES, INCORPORATEDPursuant to a Decision and Order of the National Labor Rela-tionsBoard, and in order to effectuate the policies of the LaborManagement Relations Act, we hereby notify our members that :WE WILL NOT demand, require, instruct, or induce LakelandBus Lines, Incorporated, its officers, agents, successors, or as-signs, or any other employer to suspend employees because theyare not members in good standing in our Association, except inaccordance with Section 8(a) (3) of the Act. 288DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT perform, enforce, or give effect to our collective-bargaining agreement of May 14, 1956, with Lakeland BusLines, Incorporated, or enter into or enforce any extension, re-newal, modification, or supplement thereof, or any supersedingagreement with that Company, unless and until we have demon-stated our exclusive majority representative status pursuant toa Board conducted election among the Company's employees.WE WILL NOT in any other manner cause or attempt to causeLakeland Bus Lines, Incorporated, or any other employer, todiscriminate against employees in violation of Section 8(a) (3)of the Act.AVE WILL NOT in any other manner restrain or coerce employeesin the exercise of the rights guaranteed in Section 7 of the Act.WE WILL jointly and severally with Lakeland Bus Lines, In-corporated, make Robert Gibson whole for any loss of pay suf-fered as a result of the discrimination against him.WE WILL jointly and severally with the Lakeland Bus Lines,Incorporated, reimburse the employees of the Company for allinitiation fees, dues, assessments, and other moneys illegallyexacted as a condition of union membership by the LakelandBus Operators' Association.LAKELAND Bus OPERATORS' AssoCIATION,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERThe consolidated complaint herein alleges that: At the Union's insistence, andbecause he was not a member in good standing of the Association, the Com-pany discharged Gibson on or about June 20, 1957, and has failed and refusedto reinstate him; the Association insisted that the Company discharge Gibsonbecause he was not a member; on or about May 14, 1956, the Company and theAssociation executed and they have since maintained and enforced a collective-bargaining agreement which requires company employees to be members of theAssociation in good standing; and by said acts the Company has violated Section8(a)(1), (2), and (3) of the National Labor Relations Act, as amended, 136 Stat.61, and the Association has violated Section 8(b)(1)(A) and (2) of the Act.Thejoint answer of the Respondents denies that Gibson was discharged or was re-fused reinstatement, and denies each of the allegations of violation.A hearing was held before me at Dover, New Jersey, on November 19 and 20,1957.Pursuant to leave granted to all of the parties, a brief was thereafter filedby the Company, the time to do so having been extended.Upon the entire record in the case, and from my observation of the witnesses,Imake the following:FINDINGS OF FACT (WITH REASONS THEREFOR)1.THE COMPANY'S BUSINESS AND THE LABOR ORGANIZATION INVOLVEDItwas admitted and I find that: the Company, a New Jersey corporation withprincipal office and place of business in Dover, New Jersey, operates an .inter- LAKELAND BUS LINES, INCORPORATED289state public transit system; during the 12 months prior to issuance of the com-plaint it received from said operation gross revenues in excess of $100,000; andthe Company is engaged in commerce within the meaning of the Act.The answer left open for decision the question whether the Association is alabor organization within the meaning of the Act, and testimony was received tothe effect that the Company's decisions with respect to wages, hours, and condi-tions of employment were unilaterally determined, the Company deciding whatitcould afford and making changes as it felt able to do so.The agreementbetween the Company and the Association declares a stated purpose "to providea working understanding between the COMPANY and the EMPLOYEES regard-ing hours, conditions of labor, rates of wages, and other conditions of employ-ment."Itappears further that in the Association's dealings with the Companythere are references to wages, hours, working conditions, grievance procedure.The Company acts on requests of the Association even if it does not accede tothem.Even if there is no give and take, there is negotiation or discussion asthe Association at least "takes up" drivers' requests and grievances with the Com-pany.With respect to disciplinary action against Gibson, the Company advisedtheAssociation's representatives that it would abide by their request or recom-mendation.The Act's definition of labor organization is clear, and authorities areplentiful that the Company need not accede; we have a labor organization withinthemeaning of the Act if the group in question is at least in part organized toand does discuss with the employer grievances, disputes, or terms or conditionsof employment.To cite but one case, not on the issue of domination or support,but on the immediate question whether the Association is a labor organization,the Board found a labor organization inCabot Carbon Company, etc.,'where itdeclared:The Committees have never attempted to negotiate a contract with Respond-ents, and all benefits, privileges, or concessions to employees resulting fromsuch conferences depend entirely upon company policy or magnanimity.I find that the Association is a labor organization within the meaning of the Act.II.THE UNFAIR LABOR PRACTICESA. The collective-bargaining agreementOn May 14, 1956, the Company and the Association entered into a collective-bargaining agreement which, except for modification with respect to rates of pay,isnow in effect. That agreement provides,inter alia:All new operators shall be hired only through the approval of the COM-MITTEE (Association). .All new operators shall be informed by management as to the presence oftheAssociation, theirmembership to it, and their adherence to its officersand such officers shall, as a condition of employment, be members of theAssociation in good standing.The calling of a strike or walkout (is cause for immediate discharge orsuspension).Under no circumstances, shall any operator voice his grievance directly tomanagement, and by the same token, management shall not accept any griev-ance except from the COMMITTEE.Violation of Section 8(a)(1), (2), and (3) and 8(b)(1)(A) and (2) in themainte-nance and enforcement of the agreement (the execution alleged is outside thestatutory period) is so clear that discussion of these provisions is unnecessary.B.GibsonGibson had been employed as a driver by the Companysince1952.He was amember of the Association, had been its secretary, and as such a member of thethree-man committee which spoke for it.About June 18, 1957, the Companyposted summer runs for which the drivers were to bid according to seniority.Gibson,who was second in seniority,did not attempt to make his selection untilJune 19, those below him thus being prevented from making their choice.Heexplained that he had to wait until the driver ahead of him had chosen.WhenGibson attemptedto signfor a run which had a dispatching job out of New York,Grois, the Company's manager, erased that run, telling him that the Company1117 NLRB 1133, 1047.505395-59--vol. 122-20 290DECISIONS OF NATIONAL LABOR RELATIONS BOARDdid not want him on that job. That evening, Gibson called York, the Company'svice president, and complained that, when he wanted to pick a certain run, Groishad told him that they would straighten it out the next day.Under the Act and the conditions therein set forth, an employee may, despite.arepresentation agreement, present his own grievance to the employer.Underno compulsion to process his grievance through the Association or its committee,Gibson nevertheless explained that he did not go to the committee with his griev-ance because the Association's president, Taylor, and Stewart, a second memberof the committee, had allegedly declared that they would not handle it. (Gibsontestified also that, when he later explained to the committee that Taylor had toldhim that he would no longer handle his grievances, Taylor denied that he had.said that.)Whatever the committee's right to notice of a grievance, other provi-sions of the Act are not repealed when an employee presents a grievance himself.Gibson came to work at 6 a.m. on June 20. He made a trip to New York andreturned to Dover, where Grois told him that there were two letters for him.One, from the Association, suspended him from membership,stating the reason.as follows: 2Reason:By going directly to management with greivances, and failure to recognizethe committee. You have forfited your right to belong to Lakeland Opera-tor's Association. [Spelling asin original.]The other letter, from the Company, suspended Gibson as a driver, stating itsseason as follows:Reason:The company has been notified by the Driver's Committee that you areno longer in good standing with the Lakeland Operator's Association.The Association had notified the Company of its action against Gibson, and theCompany's letter was issued in response to such notification.It is not claimednor does it appear that the Company acted in the belief that the Association's.actionwas for the statutory reason, i.e., nonpayment of dues.We are here concerned with the legal significance of Gibson's suspension from-membership in the Association for the reason stated, the Association's notice totheCompany, and the latter's consequent and immediate suspension of Gibsonas a driver.Not only was there illegality in the Company's suspensionof Gibsonfor the reason given and the Association's causation thereof, but, since the agree-ment between the Company and the Association was violative of the Act, theCompany's suspension and the Association's to the extent that it caused the Com-pany's action (distinguishing it from suspension as an intraunion procedure) mustlikewise be declared violative whatever the reason based on thatagreement.It is clear that some action had to be takenon assignmentof runs to the vari-ous drivers when Gibson refused to make another selection on June 19.How-ever this could have been handled as a grievance lawfully and tactfully, whetheror not to Gibson's satisfaction, the steps taken by the Association and the Com-pany were based on the Association's unlawful claim to the exclusive right tohandle grievances and Gibson's direct approach to the Company with his griev-ance.This is not to declare Gibson's entitlementto the run which he sought norto determine his rights in that connection.But,whatever the Company mightlawfully have done, its suspension of Gibson for the reason which it stated and"acting upon the suspension imposed by the Association," was unlawful.TheCompany's brief to the contrary notwithstanding, it did not suspend Gibson for"deliberatemisconduct."We turn now to appraisal of the subsequent acts.The suspension reading "as of this date," Gibson waited for and spoke withYork, Grois being too busy at the time.York's advice was that Gibson apolo-gize to or get himself straightened out with the committee; perhaps they wouldthen lift their suspension.This further indication that company action dependedon Association action, all of which in turn depended on the unlawful agreement,constituted an unlawful condition to reinstatement; it further indicated that thesuspension by the Company, by its terms indefinite in duration, would continue2 Taylor testified that Gibson was suspended for his failure to make a pick and forgoing over the committee's head to management with his grievances. Aside from the factthat the first of these two reasons was not declared in the letter which caused theCompany's action, it would not be a lawful reason for the Association to cause theCompany to suspend Gibson even if the Company might without discrimination havetaken action against him. LAKELAND BUS LINES, INCORPORATED291as long as the agreement was recognized-and the latter is still in effect.Hencewhen Gibson rejected York's suggestion and insisted on being paid off, replyingtoYork that if that advice represented the tatter's attitude, he might as wellpay him, Gibson's declaration represented but recognition of the Company's ac-tionand attitude.In short,Gibson's statement, in effect a resignation, wasprompted and provoked by the Company's declared intent to prolong his sus-pension until he complied with its unlawful insistence on recognition of the agree-ment and the action taken thereunder.The Company's action constituted a con-structive discharge; even before Gibson indicated that he would quit, the indefinitesuspension,which might be modified only by an apology, effectively terminatedhis employment.Further, it provoked Gibson's resignation.3At the request of two other employees, the committee arranged a hearing forGibson on June 22.When he denied that he had quit, Taylor indicated that hewould check on that, and declared that the suspension was no longer in effectand there was no need to lift it if Gibson had in fact quit. Taylor then calledYork, who told him that Gibson had quit.Here it must be noted that Taylor'sfirst information that Gibson had allegedly quit came from York on June 20:any action or failure to act based on such alleged quitting is no more valid as adefense than is the so-called quitting itself, which has been found to have beenprovoked and to have been the result of a constructive discharge.When the committee met with Gibson again on June 24 or 25, Taylor reportedthat the Company had told him that Gibson had quit.Asked why he had goneover the committee's head with his direct appeal to the Company, Gibson repliedas we have already seen that Taylor had said that he would no longer handlehis grievances.Gibson explained that he had not selected a run because theCompany refused to let him select the one he wanted.He testified without con-tradiction that one of the committee members now favored his reinstatement,but the other two opposed it.Whatever personal differences might have existedbetween Gibson and Association representatives, the Act does not recognize themas justification for discrimination; in fact, it is intended to safeguard against it.Here we may note that the Company thereafter paid Gibson the bonus custom-arily paid men who had a safe driving record. If this was brought out by theCompany to show that it had not in fact discharged him and that he was stillconsidered to be an employee, it would further indicate that his status as anemployee continued despite his so-called resignation.Actually,whether or notGibson has been regarded as an employee of the Company, he has been deniedhis full employment rights, including seniority; and such denial, prompted by theAssociation, is discriminatory.Gibson is entitled to reinstatement to his formerposition without diminution of any of his rights.After leaving York about noon on June 20, Gibson that afternoon went to seeFlynn, the Company's president, at home. (Unlike Gibson, Grois, and Taylor,Flynn placed these events on June 21.Adjustment, if necessary, can await com-pliance.)Shown the two letters, Flynn said that he would find out what it was allabout, and suggested that Gibson call him on Monday, June 24.Gibson calledon the 24th and several times thereafter, Flynn saying that he was busy butworking on it, getting together with the committee, and doing everything possibleto straighten the matter out.At one time Flynn asked whether Gibson was will-ing to return to work at the bottom of the board, i.e., with the last job selection,and Gibson replied that he was, provided his full seniority would be recognizedwhen the next pick came up. Flynn then said that he had nothing definite butwould call Gibson and let him know; he did not call, and there was no otherconversation between the two.Even if, as Flynn testified, Gibson told him that he had quit, Flynn "sensed"without any request from Gibson, that the latter wanted him to "intervene" or"intercede."There is no basis here for assuming that Gibson waived his rightswhatever word he used; and Flynn proceeded with an investigation and reportwhich recognized that Gibson still had certain rights even if the report attemptedto abbreviate or limit them.Flynn issued a three-page report on July 11, a copybeing sent to each member of the Association, including Gibson. In it he em-phasized the equities of the situation, the significance and result of disciplinaryaction, and the importance of recognizing established rules and procedures con-sented to by the drivers and the Company although, as he stated, no rules hadbeen adopted.Apparently overlooked were the Act and its provisions.Flynndid point out that "If management does not have the right to discharge the driver,then certainly nosub-division of the companyhas.[Emphasis supplied.]Further, as if anticipating the finding herein, he declared: "The writer finds that3McCarron Co.,100 NLRB 1537, 1545. 292DECISIONSOF NATIONAL LABOR RELATIONS BOARDthe resignation of driver Gibson was occasioned through a suspension, whichthought it may have been temporary in character,became tantamount to dismissal,that the driver's offer to resign was occasioned by provocation.(On thestand, Flynn testified that the suspension did not provoke the resignation.)Flynnfurther stated in his report his belief "that what amounts to dismissal of Gibsonhas been unfair."The reinstatement which he then directed was, however,incomplete and not in conformity with the remedy which the Board provides insuch cases.The reinstatement which Flynn directed was probationary, subjectto all association rules, and otherwise invalid.Flynn's attitude and direction, although ironic, would have led to a compromiseonly; they did not tend to settle the basic questions of the right to suspend Gib-son as a driver and to demand or cause such suspension.Although he recognizedthe element of provocation, Flynn testified that he has no control over the sen-iority list (this would support another allegation and finding of violation) andthat under the Association's stand Gibson would now be at the foot of the list.There is nothing to indicate that, if Gibson apologized, he would get the run towhich he is entitled as second highest man on the seniority list.On the con-trary,while Flynn thought that he would be going too far if he suggested thatGibson be restored to his number two position, he sought to persuade the com-mittee that Gibson be restored to some position on the list and be given regularemployment; but the committee "couldn't see [his] point of view."Nor was thereany obligation on Gibson to apologize to the committee. (We are not here con-sidering what would have been discreet action; we are concerned with the provi-sions of the Act and the effect of the unlawful agreement and the actions takenthereunder.Thus, although Gibson's concept offortiter in reobscured any tend-ency towardsuaviter in modo,we are here limited to consideration of the legalityof the steps taken, without regard to any lack of tact or finesse.Nor need wehere answer other questions concerning the Company's right to withhold runsfrom men whom it considers to be lacking in necessary qualifications.)The Company and the Association remain liable for the indefinite suspensionof June 20 and the causation thereof.Neither Gibson's provoked resignation northe consideration which the Company and the Association thereafter gave theentirematter relieved them of their liability under Section 8(a)(1) and (3) andSection 8(b)(1)(A) and (2) of the Act respectively.III.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in section II, above, occurring inconnection with the operations described in section I, above, have a close, inti-mate, and substantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.IV.THE REMEDYHaving found that the Respondents have engaged in and are engaging in cer-tain unfair labor practices affecting commerce, I shall recommend that they ceaseand desist therefrom and take certain affirmative action to effectuate the policiesof the Act.Ithas been found that the Respondents respectively have violated Section 8(a)(1), (2), and (3) and Section 8(b)(1)(A) and (2) of the Act by maintaining andenforcing a collective-bargaining agreement which contains unlawful provisions.I shall therefore recommend that they cease and desist therefrom.4Ithas been further found that the Company, by suspending Gibson, discrimi-nated against him in regard to his hire and tenure of employment in violationof Section (a)(3) and (1) of the Act; and that the Association caused the Com-pany so to discriminate, and itself restrained and coerced employees in violationof Section 8(b)(2) and (1)(A) of the Act. I shall therefore recommend that theCompany offer to Gibson immediate and full reinstatement to his former or sub-stantially equivalent position 5 without prejudice to his seniority or other rightsand privileges.I shall further recommend that the Company and the Association,jointly and severally, make him whole for loss of pay sustained by reason of the*There is neither allegation nor evidence attacking the majority status of the Associa-tion.It will therefore not be recommended that the agreement be set aside in its entirety.5The Chase National Bank of the City of New York, an Juan, Puerto Rico, Branch,65 NLRB 827. PENN'YLVANIAPOWER & LIGHT COMPANY293discriminatory action aforementioned,computation to be made in the customarymannersUpon the basis of the above findings of fact,and upon the entire record inthe case,Imake the following:CONCLUSIONS OF LAW1.Lakeland Bus Operators'Association is a labor organization within the mean-ing of Section 2(5) of the Act.2.By discriminating in regard to the hire and tenure of employment and termsand conditions of employment of its employees,thereby encouraging membershipin a labor organization,Lakeland Bus Lines, Incorporated,has engaged in and is,engaging in unfair labor practices within the meanings of Section 8(a)(3) of theAct.3.By contributing support to the Association,the Company has engaged in andisengaging in unfair labor practices within the meaning of Section 8(a) (2) ofthe Act.4.By interfering with,restraining,and coercing employees in the exercise ofthe rights guaranteed in Section 7 of the Act, the Company has engaged in andisengaging in unfair labor practices within the meaning of Section 8(a)(1) ofthe Act.5.By causing the Company to discriminate in regard to hire and tenure ofemployment and terms and conditions of employment in violation of Section 8(a)(3) of the Act,the Association has engaged in and is engaging in unfair labor;practices within the meaning of Section 8(b) (2) of the Act.6.By restraining and coercing employees in the,exercise of rights guaranteedin Section 7 of the Act,the Association has engaged in and is engaging in unfairlabor practices within the meaning of Section 8 (b) (1) (A)of the Act.7.The aforesaid unfair labor practices are unfair labor practices affecting com-merce,within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]° Crossett Lumber Company,8 NLRB 440; RepubiioSteelCorporation v. N.L.R.B.,311 U.S.7; F. W.WooiaoorthCompany,90 NLRB 289.In the case of the Association,the terminal date shall be the date of a proper offer of reinstatement or the date uponwhich the Association serves upon the Company the written notice,whichever shallfirst occur.Pennsylvania Power&Light CompanyandUtility EngineersAssociation,Engineers and Scientists of America,Petitioner.Case No. 4 RC--3594.December 3, 1958DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Chester S. Mont-gomery, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel[Chairman Leedom and Members Bean and Jenkins].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The Petitioner and the Intervenor, Employees IndependentAssociation,are labor organizations claiming to represent certainemployees of the Employer.122 NLRB No. 42.